     Case 1:19-cv-01294-NONE-JDP Document 14 Filed 09/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     WILLIAM COLBERT,                              Case No. 1:19-cv-01294-NONE-JDP
12                        Plaintiff,                 ORDER GRANTING STIPULATED
                                                     REQUEST TO FILE AN AMENDED
13                         v.
                                                     COMPLAINT
14     CITY OF MERCED, et al.,
                                                     ECF No. 13
15                         Defendants.

16

17            The stipulated request to file an amended complaint, ECF No. 13, is granted.

18
     IT IS SO ORDERED.
19

20
     Dated:      September 17, 2020
21                                                     UNITED STATES MAGISTRATE JUDGE
22

23   No. 205.
24

25

26
27

28
